UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4651
ARTHUR JEFFREY MORTON, a/k/a
Arthur Jeffery Morton,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-01-5-V)

                      Submitted: April 18, 2002

                      Decided: April 29, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Anne Magee Tompkins, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MORTON
                              OPINION

PER CURIAM:

   Arthur Jeffrey Morton appeals his convictions and 151-month sen-
tence following his guilty plea to bank robbery and bank larceny, in
violation of 18 U.S.C.A. § 2113 (West 2000). Morton’s attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), questioning whether the district court correctly classified
Morton as a career offender and whether the Government was obli-
gated to move for a downward departure based on substantial assis-
tance. Counsel concedes, however, that there are no meritorious
grounds for appeal. Although notified of his right to do so, Morton
has not filed a pro se supplemental brief. Finding no reversible error,
we affirm.

   Following a de novo review of the record, we find that the district
court complied with all the mandates of Fed. R. Crim. P. 11 in accept-
ing Morton’s guilty plea. See United States v. Goins, 51 F.3d 400, 402
(4th Cir. 1995) (providing standard). We also conclude that the dis-
trict court did not err in sentencing Morton as a career offender as he
was over eighteen years old when he committed the instant felony
offense, which was a crime of violence, and he had two prior felony
convictions. See U.S. Sentencing Guidelines Manual § 4B1.1 (2000).

   Finally, we find that a court may review the Government’s decision
not to move for a downward departure only if the refusal is based on
an unconstitutional motive, such as race or religion, or is not ratio-
nally related to a permissible government objective. United States v.
LeRose, 219 F.3d 335, 341-42 (4th Cir. 2000) (citing Wade v. United
States, 504 U.S. 181, 185-86 (1992)). Because there is no evidence
that Morton provided substantial assistance and he does not allege
that the Government’s refusal to file the motion stemmed from any
improper motive, we find this claim to be without merit.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Morton’s convictions and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
                     UNITED STATES v. MORTON                       3
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED